 Case:17-01274-KHT Doc#:52 Filed:10/23/20 Entered:10/23/20 16:35:20 Page1 of 1
Appellate Case: 18-1445 Document: 010110428374 Date Filed: 10/23/2020 Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                     Jane K. Castro
  Clerk of Court                       October 23, 2020                  Chief Deputy Clerk




  Kenneth S. Gardner
  United States Bankruptcy Court for the District of Colorado
  Office of the Clerk
  U.S. Customs House
  721 19th Street
  Denver, CO 80202-2508

  RE:       18-1445, McDaniel, et al v. Navient Solutions
            Dist/Ag docket: 1:09-BK-37480-KHT, 1:17-BK-01274-KHT

 Dear Clerk:

 Pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's mandate in the
 above-referenced appeal issued today. The court's August 31, 2020 judgment takes effect
 this date.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of the Court



  cc:       Thomas M. Farrell
            Eric E. Johnson
            Courtney Alexa McCormick
            Karen Elizabeth Sieg
            Austin C. Smith
            Tara A. Twomey
  CMW/na
